


Exhibit 10.2

TYCO INTERNATIONAL (US) INC.
EMPLOYEE RETENTION PLAN

1.Purpose.    The Plan has been established for the purposes of providing
retention incentives for selected key employees of the Company and its
Affiliates in connection with the proposed transactions pursuant to which the
Company will be separated into three publicly traded companies, and to encourage
them to remain in the employ of the Company, to use their best efforts to ensure
the sustained performance results of the Company and to ensure a successful
completion of the proposed transactions.

2.Definitions.    For purposes of the Plan:

(a)"Affiliate" shall mean (i) a subsidiary company (wherever incorporated) as
defined by section 86 of the Companies Act 1981 of Bermuda (as amended),
(ii) any employer that is required to be aggregated with the Company pursuant to
section 414 of the Code and (iii) following the Closing Date, any company the
stock of which is distributed by the Company on the Closing Date and any
subsidiary of any such company.

(b)"Board" shall mean the Board of Directors of the Company, or a committee
thereof specifically designated for purposes of making determinations hereunder.

(c)"Closing Date" shall mean the date on which there occurs the consummation of
the transactions described in the Form 8-K filed by the Company on January 13,
2006.

(d)"Code" shall mean the Internal Revenue Code of 1986, as amended.

(e)"Committee" shall mean the Compensation and Human Resources Committee of the
Board.

(f)"Company" shall mean Tyco International Ltd., a Bermuda corporation, or any
successor thereto.

(g)"Participant" shall mean those individuals selected by the Plan Manager to
participate in the Plan, based on each such individual's criticality to
transaction execution and/or ongoing operations and stewardship functions or
such other criteria as the Plan Manager shall determine. At the time each
Participant is designated to participate in the Plan, such Participant shall be
designated as either a Tier 1A Participant, a Tier 1 Participant, a Tier 2
Participant, a Tier 3 Participant, or a Tier 4 Participant.

(h)"Plan" shall mean the Tyco International (US) Inc. Employee Retention Plan,
as set forth herein and as may be amended from time to time.

(i)"Plan Manager" shall mean (i) with respect to individuals who are subject to
Section 16 of the Securities Exchange Act of 1934, as amended, with respect to
securities of the Company, the Board and (ii) with respect to all other
individuals, the Chief Executive Officer and the Senior Vice President-Human
Resources, of Tyco International (US) Inc.

(j)"Retention Agreement" shall mean the agreement evidencing a Participant's
participation herein.

(k)"Retention Payment" shall mean (i) with respect to a Tier 1A Participant, a
percentage of such participant's base salary in excess of 100% as designated by
the Plan Manager, not to exceed 200%, (ii) with respect to a Tier 1 Participant,
100% of such participant's base salary, (iii) with respect to a Tier 2
Participant, 75% of such participant's base salary, (iv) with respect to a Tier
3 Participant, 50% of such participant's base salary, and (v) with respect to a
Tier 4 Participant, 25% of such participant's base salary; provided that the
Plan Manager may, in its sole discretion, either increase or decrease the amount
of any Retention Payment by up to 25%. For purposes of the foregoing, "base
salary" shall mean the Participant's annual rate of base salary as in effect on
the date the Participant enters into the Retention Agreement.

--------------------------------------------------------------------------------



(l)"Retention Payment Date" shall mean either the First Payment Date or the
Second Payment Date, as applicable. "First Payment Date" shall mean the Closing
Date and the "Second Payment Date" shall mean the date which is the six-month
anniversary of the Closing Date.

(m)"Severance Plan" shall mean, with respect to any Participant, the severance
plan of the Company or its Affiliates in which the Participant is eligible to
participate at the time of the Participant's termination of employment with the
Company or its Affiliates.

3.Effective Date; Termination Date.    The Plan shall be effective as of
January 13, 2006. The Plan shall continue until terminated pursuant to Section 7
hereof. Notwithstanding the foregoing, the Plan shall have no force and effect,
and no Retention Payments shall be payable in the event that the Closing Date
does not occur.

4.Plan Manager Authority.    All determinations required to be made hereunder,
including but not limited to, determining which key employees shall be eligible
to participate, the amount of their respective Retention Payments, the terms and
conditions under which Retention Payments shall be earned and whether such terms
and conditions have been satisfied shall be made by the Plan Manager in its sole
discretion. All decisions, actions and interpretations of the Plan Manager shall
be final, binding and conclusive upon all persons, including the Participants.
As a condition of participating in the Plan, the Participant acknowledges that
all decisions and determinations of the Plan Manager shall be final and binding
on the Participant, his or her beneficiaries and any other person having or
claiming an interest under the Plan on his or her behalf.

5.Retention Payments.

(a)Retention Agreements.    The Company shall enter into a Retention Agreement
with each Participant setting forth the terms and conditions of such
Participant's participation in the Plan, including the amount of the Retention
Payment, which may be expressed as a flat amount or a percentage of base salary,
and in either United States dollars or any other applicable currency. The
Retention Agreement shall include such provisions, not inconsistent with the
terms of the Plan, as the Plan Manager shall determine.

(b)Payment.    Each Participant shall be paid his or her Retention Payment as
follows: 50% of the Retention Payment no later than thirty (30) calendar days
following the First Payment Date and 50% of the Retention Payment no later than
thirty (30) calendar days following the Second Payment Date. Notwithstanding the
foregoing, the applicable portion of the Retention Payment shall not be paid to
any Participant who is not employed in good standing (as determined by the Plan
Manager in its sole discretion) by the Company or one of its Affiliates on the
applicable Retention Payment Date; provided, however, that if a Participant's
employment with the Company and its Affiliates is terminated by the Company or
one of its Affiliates in circumstances entitling such participant to severance
benefits under the Severance Plan, such Participant shall be entitled to receive
the full amount of any unpaid Retention Payment thirty (30) calendar days
following the later of the effective date of such termination of employment or
the First Payment Date.

6.Withholding.    The Company shall be entitled to withhold from amounts to be
paid to any Participant hereunder any federal, state or local withholding or
other taxes which the Company is required to withhold.

7.Amendment, Termination and Duration.    Except as otherwise provided in this
Section 7, the Board shall have the right, at any time and from time to time, to
suspend or terminate the Plan in whole or in part, and the Board and the Plan
Manager (within the scope of the Company's Delegations of Authority) shall each
have the right, at any time and from time to time, to amend the Plan, for any
reason or without reason, and without either the consent of or the prior
notification to any Participant, by a formal written action. No such amendment,
suspension or termination shall give

2

--------------------------------------------------------------------------------



the Company the right to recover any amount paid to a Participant prior to the
date of such amendment or, subject to Section 8(n) hereof, adversely affect the
rights of any Participant under any Retention Agreement. Unless terminated
sooner by the Board, the Plan shall continue in full force and effect until
termination of the Plan pursuant to this Section 7.

8.Miscellaneous.

(a)Nonalienation of Benefits.    None of the payments, benefits or rights of any
Participant shall be subject to any claim of any creditor of any Participant,
and, in particular, to the fullest extent permitted by law, all such payments,
benefits and rights shall be free from attachment, garnishment (if permitted
under applicable law), trustee's process, or any other legal or equitable
process available to any creditor of such Participant. No Participant shall have
the right to alienate, anticipate, commute, plead, encumber or assign any of the
benefits or payments that he may expect to receive, contingently or otherwise,
under this Plan, except that each Participant shall be entitled to designate a
beneficiary to whom Retention Payments shall be paid in the event of the
Participant's death.

(b)Notices.    All notices and other communications required hereunder shall be
in writing and shall be delivered personally or mailed by registered or
certified mail, return receipt requested, or by overnight express courier
service. In the case of the Participant, mailed notices shall be addressed to
him or her at the home address which he or she most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to Corporate Human Resources, 9 Roszel Road (1st Floor), Princeton,
N.J. 08540.

(c)Successors.    Any successor to the Company shall assume the obligations
under this Plan and expressly agree to perform the obligations under this Plan.

(d)Effect on Other Benefits.    Amounts payable under the Plan shall not be
treated as compensation for purposes of computing or determining any benefit
under any pension, savings, severance, redundancy, bonus/incentive, insurance,
or other employee compensation or benefit plan, payment or obligation of the
Company or any Affiliate. A Participant's Retention Payment shall be reduced by
any other retention or similar payments from the Company or an Affiliate
received or to be received by the Participant, but shall not be offset by
incentive, severance or other similar benefits received or to be received by the
Participant.

(e)No Contract of Employment.    Neither the establishment of the Plan, nor any
modification thereof, nor entering into any Retention Agreement, nor the
creation of any fund, trust or account, nor the payment of any benefits shall be
construed as giving any Participant or any person whosoever, the right to be
retained in the service of the Company, and all Participants shall remain
subject to discharge to the same extent as if the Plan had never been adopted.

(f)Severability of Provisions.    If any provision of this Plan shall be held
invalid or unenforceable by a court of competent jurisdiction, such invalidity
or unenforceability shall not affect any other provisions hereof, and this Plan
shall be construed and enforced as if such provisions had not been included.

(g)Heirs, Assigns, and Personal Representatives.    This Plan shall be binding
upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant, present and future.

(h)Headings and Captions.    The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

3

--------------------------------------------------------------------------------



(i)Gender and Number.    Where the context admits, words in any gender shall
include any other gender, and, except where otherwise clearly indicated by
context, the singular shall include the plural, and vice-versa.

(j)Unfunded Plan.    The Plan shall not be funded. No Participant shall have any
right to, or interest in, any assets of the Company that may be applied by the
Company to the payment of Retention Payments. Payments of Retention Payments to
Participants shall be made from the general assets of the Company, in such
manner as the Plan Manager shall determine.

(k)Payments to Incompetent Persons.    Any benefit payable to or for the benefit
of a minor, an incompetent person or other person incapable of receipting
therefor shall be deemed paid when paid to such person's guardian or to the
party providing or reasonably appearing to provide for the care of such person,
and such payment shall fully discharge the Company, and all other parties with
respect thereto.

(l)Lost Payees.    A benefit shall be deemed forfeited if the Company is unable
to locate a Participant to whom a Retention Payment is due. Such Retention
Payment shall be reinstated if application is made by the Participant for the
forfeited Retention Payment while this Plan is in operation.

(m)Controlling Law.    This Plan shall be construed and enforced according to
the laws of the State of New York to the extent not superseded by Federal law.

(n)Code Section 409A.    The Plan and the Retention Agreements are not intended
to constitute a "nonqualified deferred compensation plan" within the meaning of
Code Section 409A, but rather are intended to be exempt from the application of
Code Section 409A. To the extent that the Plan and/or Retention Agreements are
nevertheless deemed to be subject to Code Section 409A, the Plan and Retention
Agreements shall be interpreted in accordance with Code Section 409A and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the effective date of the Plan. Notwithstanding any
provision of the Plan or any Retention Agreement to the contrary, in the event
that the Plan Manager determines that any Retention Payment may be or become
subject to Code Section 409A, the Company may adopt such amendments to the Plan
and the affected Retention Agreement (without Participant consent) or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Plan Manager
determines are necessary or appropriate to (i) exempt the Plan and any Retention
Agreement from the application of Code Section 409A and/or preserve the intended
tax treatment of the benefits provided with respect to the Retention Payment, or
(ii) comply with the requirements of Code Section 409A.

4

--------------------------------------------------------------------------------




